Citation Nr: 0720619	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 15, 1976 to July 
7, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana that denied service connection for pes 
planus, bilateral (claimed as flat feet).  The veteran 
perfected a timely appeal of this determination to the Board. 

In January 2007, the veteran and his friend, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veteran's Law Judge at the local regional 
office.  A transcript of these proceedings has been 
associated with the veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the Board observes that the veteran testified 
before the Board in January 2007 that he has received 
treatment for his foot condition at the Temple, Texas, VA 
Medical Center since September 2006, and the Shreveport, 
Louisiana, VA Medical Center since 2001.  Records of the 
veteran's care at these facilities has not been associated 
with the veteran's claims file.  This matter should therefore 
be remanded, and upon remand he RO should update the 
veteran's medical records with these records.  In this 
regard, the Board notes that any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, it is not clear 
that the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Upon remand 
therefore the RO must afford the veteran proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his feet.  This 
should include all medical and treatment 
records from the Temple, Texas, VA 
Medical Center, dated since September 
2006, and the Shreveport, Louisiana, VA 
Medical Center, dated since 2001.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any foot disorder.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a foot 
disorder?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a foot disorder, did such 
disorder have its onset during his 
period of active service from June 15, 
1976 to July 7, 1976, or was caused by 
any incident that occurred during such 
active service?

(c).  Did a foot disorder exist prior 
to the veteran's period of active duty 
from June 15, 1976 to July 7, 1976?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.

(d)  If a foot disorder preexisted the 
veteran's period of active duty, did 
that disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(e).  If a foot disorder increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
foot disorder did not exist prior to 
the veteran's period of active duty 
from June 15, 1976 to July 7, 1976, is 
it as least as likely as not that such 
a disorder had its onset during 
service, or was it caused by any 
incident that occurred during service?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records and the veteran's 
testimony before the Board regarding the 
activities of basic training.  The 
physician should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




